C acriDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural composition of matter without significantly more.
Claim 10 recites a long-lasting moisturizing cosmetic formulation comprising 1 to 5% ucuuba (Virola surinamensis) butter as an active ingredient, based on the total weight of the formulation, wherein the concentration of myristic acid in the ucuuba butter is equal to or greater than 75.2% based on the weight of said butter, wherein pulp is removed from ucuuba prior to preparation of the ucuuba butter, wherein the long-lasting moisturizing cosmetic formulation provides hydration for at least 8 hours, and wherein the formulation further comprises one or more cosmetically acceptable adjuvants selected from the group consisting of glycerin, sodium salts, magnesium salts, lecithin.  Claim 11 recites the long-lasting moisturizing cosmetic formulation according to claim 1, wherein the formulation further comprises aqua, vegetable oils, or any combination thereof. Claim 12 is drawn to the long-lasting moisturizing cosmetic formulation according to claim 1, wherein the formulation provides a dry and powdery touch.  Claim 13 is 
These instantly claimed limitations are drawn to a product of nature, namely naturally occurring compounds found in ucuuba (Virola surinamensis) and also naturally occurring forms (ucuuba (Virola surinamensis) butter).  Ucuuba contains the instantly claimed myristic acid (See e.g. Applicant’s specification Table A and Duke, “Virola surinamensis“ from Handbook of Nuts, 2001. P. 292), glycerin, lecithin, sucrose and sodium. Extraction of plants only concentrates and portions the naturally occurring compounds in the plants which are soluble or insoluble in the particular solvent.  While the myristic acid concentration in the ucuuba butter itself may not be found in the nature, the compounds which are present in the plant are found in nature.  The isolation of ucuuba butter only partitions and concentrates the molecules that are naturally in the plant.  There is no evidence or reason to expect that any new compounds are formed.  The ucuuba butter itself is a mixture of the naturally occurring compounds that are simply concentrated.  Thus, a claim to ucuuba butter containing myristic acid, glycerin, sodium salts, magnesium salts and lecithin would tie up and monopolize a subset of compounds that are naturally present in the plant and are simply found in the butter.  Thus, the instantly claimed ucuuba butter and the additional compounds claimed that are naturally found in ucuuba butter does not amount to an exception of the judicial exception, because isolation or purification does not result in a product which is ‘markedly different’ from the naturally-occurring component.  Thus, while isolating butter from ucuuba would separate a portion of the plant matter away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the plant material; i.e., the compound is not inventive or “man-made.”  Please note that in Myriad, excising DNA to isolate the DNA from its natural source did not constitute a product which was “markedly different” from the naturally occurring DNA even though the excised ends of the DNA were different in structure when compared to native DNA. 
Thus, the claims are drawn to mixtures of naturally occurring products.  Therefore, the claims are drawn to judicial exceptions.  There are no structural limitations in claims 10-13 in addition to the extract containing naturally occurring ingredients.  

MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a natural product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites a product of nature.  In this case, applicant’s claim 10 recites ucuuba butter and at least one or more cosmetically acceptable adjuvants is selected from the group consisting of citric acid, limonene, hydroxycitronellal, citronellol, alpha-isomethyl ionone, coumarin, linalool, citral, Astrocaryum vulgare palm fruit, Euterpe oleraceae palm fruit, Astrocaryum vulgare palm kernel, Astrocaryum murumuru seedate, babassu seedate, Bertholletia excelsa seedate, Carapa guianensis seedate, cocoa seedate, Fevillea trilobata seedate, Passiflora edulis seedate, Theobroma grandiflorum seedate, and Zea mays starch.
Thus, the claims do recite products of nature (ucuuba butter and also at least one or more cosmetically acceptable adjuvants is selected from the group consisting of citric acid, limonene, hydroxycitronellal, citronellol, alpha-isomethyl ionone, coumarin, linalool, citral, Astrocaryum vulgare palm fruit, Euterpe oleraceae palm fruit, Astrocaryum vulgare palm kernel, Astrocaryum murumuru seedate, babassu seedate, Bertholletia excelsa seedate, Carapa guianensis seedate, cocoa seedate, Fevillea trilobata seedate, Passiflora edulis seedate, Theobroma grandiflorum seedate, and Zea mays starch).  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be 
In this case, extraction of ucuuba butter only concentrates and portions the naturally occurring compounds in the ucuuba which are soluble or insoluble in the particular solvent.  General extraction does not necessarily result in a markedly distinct change in the naturally occurring compounds from the plant.  Thus, while a solvent extract itself may not be found in the nature, the compounds which are present in the ucuuba butter are found in nature.  The creation of a solvent extract only partitions and concentrates the molecules that are naturally in the ucuuba.  There is no evidence or reason to expect that any new compounds are formed.  The extract itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, while extraction of the compounds with the selected solvent would separate a portion of the ucuuba away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the ucuuba; i.e., the compound is not inventive or “man-made.” Thus, each of the extracts in turn is a mixture of the naturally occurring compounds found in the ucuuba.  Thus, the claims are drawn to mixtures of naturally occurring products.  Further, citric acid, limonene, hydroxycitronellal, citronellol, alpha-isomethyl ionone, coumarin, linalool, citral, Astrocaryum vulgare palm fruit, Euterpe oleraceae palm fruit, Astrocaryum vulgare palm kernel, Astrocaryum murumuru seedate, babassu seedate, Bertholletia excelsa seedate, Carapa guianensis seedate, cocoa seedate, Fevillea trilobata seedate, Passiflora edulis seedate, Theobroma grandiflorum seedate, and Zea mays starch are found in nature as part of plants and animals.
There is no indication that mixing the specified ucuuba butter together with the at least one or more adjuvant of citric acid, limonene, hydroxycitronellal, citronellol, alpha-isomethyl ionone, coumarin, linalool, citral, Astrocaryum vulgare palm fruit, Euterpe oleraceae palm fruit, Astrocaryum vulgare palm kernel, Astrocaryum murumuru seedate, babassu seedate, Bertholletia excelsa seedate, Carapa 
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to composition with no additional ingredients in addition to the natural products. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the 
Step 2A, Prong One, asks if a claim recites a product of nature.  In this case, applicant’s Claim 10 is drawn to the ucuuba butter and one or more cosmetically acceptable adjuvants selected from the group consisting of xanthan gum, cocamide MEA, perfumes, cocamidopropyl betaine, disodium EDTA, tetrasodium EDTA, DMDM hydantoin, BHT, TBHQ, methylchloroisothiazolinone, methylisothiazolinone, isoamyl cocoate, cetearyl alcohol, glycol distearate, cyclopentasiloxane, phenoxyethanol, aluminum starch octenylsuccinate, glyceryl stearate, PEG-100 stearate, caprylic/capric triglyceride, ammonium acryloyldimethyltaurate/VP copolymer, acrylate polymers, polyglyceryl-3 caprylate, trilaureth-4 phosphate, polyglyceryl-2 sesquiisostearate, hexyl cinnamal, benzyl salicylate, butylphenyl methylpropional, benzyl alcohol, sorbitol, decyl glucoside, etidronic acid, alumina, and cosmetically acceptable dyes and pigments. Claim 13 is drawn to the form of a soap or elixir (please note that cream and emulsion are not rejected under 101 and are excluded from the analysis).
Thus, the claims do recite products of nature (ucuuba butter).  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
This formulation can be formed by mixing the naturally occurring ingredients with one or more cosmetically acceptable adjuvants selected from the group consisting of xanthan gum, cocamide MEA, perfumes, cocamidopropyl betaine, disodium EDTA, tetrasodium EDTA, DMDM hydantoin, BHT, TBHQ, 
This judicial exception is not integrated into a practical application because either method steps or a physical manifestation of the administration of a composition are needed to show a practical application.  The claims are drawn to a composition claims rather than method claims and the composition claims do not demonstrate a physical manifestation of the administration of the composition.  Therefore, the judicial exception is not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter. 	
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be 
In this case, extraction of ucuuba butter only concentrates and portions the naturally occurring compounds in the ucuuba which are soluble or insoluble in the particular solvent.  General extraction does not necessarily result in a markedly distinct change in the naturally occurring compounds from the plant.  Thus, while a solvent extract itself may not be found in the nature, the compounds which are present in the ucuuba and soluble in the selected solvent are found in nature.  The creation of a solvent extract only partitions and concentrates the molecules that are naturally in the ucuuba.  There is no evidence or reason to expect that any new compounds are formed.  The extract itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, while extraction of the compounds with the selected solvent would separate a portion of the ucuuba away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the ucuuba; i.e., the compound is not inventive or “man-made.” Thus, the butter in turn is a mixture of the naturally occurring compounds found in the ucuuba seeds.  Thus, the claims are drawn to mixtures of naturally occurring products.  Adding an additional synthetic cosmetically acceptable one or more adjuvants selected from the group consisting of xanthan gum, cocamide MEA, perfumes, cocamidopropyl betaine, disodium EDTA, tetrasodium EDTA, DMDM hydantoin, BHT, TBHQ, methylchloroisothiazolinone, methylisothiazolinone, isoamyl cocoate, cetearyl alcohol, glycol distearate, cyclopentasiloxane, phenoxyethanol, aluminum starch octenylsuccinate, glyceryl stearate, PEG-100 stearate, caprylic/capric triglyceride, ammonium acryloyldimethyltaurate/VP copolymer, acrylate polymers, polyglyceryl-3 caprylate, trilaureth-4 phosphate, polyglyceryl-2 sesquiisostearate, hexyl cinnamal, benzyl salicylate, butylphenyl methylpropional, benzyl alcohol, sorbitol, decyl glucoside, etidronic acid, alumina, and cosmetically acceptable dyes and pigments, there is no indication that mixing the specified ucuuba butter 
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to composition with a synthetic cosmetically acceptable adjuvant in addition to the natural product. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of the ucuuba butter and synthetic cosmetically acceptable adjuvant.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that 


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/AMY L CLARK/Primary Examiner, Art Unit 1699